Order, Supreme Court, New York County (Robert D. Lippman J.), entered March 31, 1994, which dismissed the within petition for a permanent stay of arbitration of an uninsured motorist claim by respondent Thompson, unanimously affirmed, without costs.
Petitioner’s claim that the offending vehicle was insured at the time of the 1991 accident has not been sufficiently established by the documentary and testimonial evidence offered on its behalf (see, Matter of State Farm Mut. Auto. Ins. Co. v Yeglinski, 79 AD2d 1029). Concur—Wallach, J. P., Kupferman, Ross, Asch and Rubin, JJ.